Case 2:19-cv-00709-DAK Document 136 Filed 07/29/21 PageID.3232 Page 1 of 2




Joseph D. Watkins (16979)
PARSONS BEHLE & LATIMER
201 S. Main Street, Suite 1800
Salt Lake City, UT 84111
Telephone: (801) 532-1234
jwatkins@parsonsbehle.com

                           IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION

 THE MANGROVE PARTNERS MASTER
 FUND, LTD.,
                                                         NOTICE OF WITHDRAWAL
         Plaintiff,                                           AS COUNSEL
 v.                                                     Civil No. 2:19-cv-709-DAK-EJF
 OVERSTOCK.COM, PATRICK M. BYRNE
 and GREGORY J. IVERSON,

                    Defendants.


        PLEASE TAKE NOTICE that Joseph D. Watkins of the law firm of Parsons Behle &

Latimer hereby withdraws his appearance on behalf of Plaintiff The Mangrove Partners Master

Fund, Ltd. Attorney Keith M. Woodwell, of the law firm of Clyde Snow, remains counsel for

Plaintiffs The Mangrove Partners Master Fund, Ltd.

        DATED this 29th day of July, 2021.

                                                     PARSONS BEHLE & LATIMER

                                                     /s/ Joseph D. Watkins
                                                     Joseph D. Watkins




4840-2052-5044.v1
Case 2:19-cv-00709-DAK Document 136 Filed 07/29/21 PageID.3233 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of July, 2021, I caused a true and correct copy of the

foregoing to be served via the Court’s CM/ECF electronic filing system, which delivered

immediate notice of the same to all counsel of record in this case.


                                                      /s/ Joseph D. Watkins
                                                      Joseph D. Watkins




                                                  2
4840-2052-5044.v1
